700 S.E.2d 752 (2010)
Justin GRANTHAM, a minor child, By and Through The TRUST COMPANY OF STERNE, AGEE & LEACH, INC., his Guardian Ad Litem
v.
Robert C. CRAWFORD, M.D., Carolina Womancare, P.A., f/k/a Robert C. Crawford, M.D., P.A., John Doe; John Doe, M.D.; High Point Regional Health System, d/b/a High Point Regional Hospital; John Doe P.C. and John Doe, Inc.
No. 257P10.
Supreme Court of North Carolina.
August 26, 2010.
Adam Stein, Chapel Hill, James E. Ferguson, II, Charlotte, for Justin Grantham.
Elizabeth Horton, Samuel G. Thompson, Raleigh, for Crawford and Carolina Womancare.
Pamela A. Robertson, Winston-Salem, for High Point Regional Health dba High Point Regional Hospital.
Prior report: ___ N.C.App. ___, 693 S.E.2d 245.

ORDER
Upon consideration of the petition filed on the 22nd of June 2010 by Defendant (High Point Regional) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 731, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*753 "Denied by order of the Court in conference, this the 26th of August 2010."